Citation Nr: 1209107	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to a compensable rating for the service-connected bilateral pes planus with slight hallux valgus deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1973. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied claims of service connection for PTSD and any other acquired psychiatric disorder because new and material evidence had not been received to reopen either of those claims.  The Veteran timely appealed.  

According to documents viewed in the Veteran's Virtual VA Folder, the RO issued a rating decision in June 2007.  In that decision, the RO denied service connection for glaucoma, and confirmed and continued a previously assigned noncompensable rating for the service-connected bilateral pes planus with slight hallux valgus deformity.  In August 2007, the Veteran submitted a notice of disagreement (NOD) with respect to those claims denied in the August 2007 rating decision.  

This case was initially before the Board in February 2008 when it was remanded for further development.  When it reached the Board again, in May 2010, the Board denied the claim of service connection for PTSD because new and material evidence had not been received to reopen the previously denied claim.  However, the other issue of whether new and material evidence had been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder other than PTSD was once again remanded back to the RO for additional development of the record.  This development was necessary because upon review of the claims file, it was discovered that the Veteran was not provided notice of a prior rating decision, issued in December 1987.  In that decision, the RO denied the Veteran's October 1987 claim to reopen a previously denied claim of service connection for a nervous disorder because new and material evidence had not been received to reopen a previously denied claim of service connection for a psychiatric disorder.  However, the RO never provided notice of that decision to the Veteran.  Thus, the Veteran's claim has been pending since that time.  In the May 2010 remand, the Board explained that the regulation governing what constitutes new and material evidence was revised in 2001, during the pendency of the appeal, and, the old regulation was pertinent to this appeal because the appeal had been pending since before the revision.  The remand instructed the RO to provide the Veteran with the pertinent regulation in effect prior to August 2001.  

The RO did not comply with the remand directives in this regard.  Moreover, no supplemental statement of the case was issued with respect to this issue before the case was sent back to the Board for appellate review.  Notwithstanding this lack of procedural due process, the claim is reopened; thus, any defect on the part of the RO results in harmless error.  

With respect to the Board's May 2010 denial of service connection for PTSD on a new and material basis, that decision is now final.  Inexplicably, however, the RO issued a supplemental statement of the case (SSOC) in June 2011 that addressed the issue of entitlement to service connection for PTSD.  In error, the RO indicated that the Veteran's appeal was remanded by the Board in May 2010 for evidentiary development and re-adjudication of the issue.  Significantly, this is in error.  As noted above, the Board denied the Veteran's claim to reopen a previously denied claim of service connection for PTSD in a decision issued in May 2010.  It appears that the RO mistakenly thought that the RO reopened and remanded the issue in its May 2010 decision, which could be the only explanation for why it issued an SSOC in that regard.  Once again, it is reiterated that the Board did not reopen the issue of entitlement to service connection for PTSD; rather, the claim of whether new and material evidence had been received sufficient to reopen a claim of service connection for PTSD was denied by the Board in its May 2010 decision.  Thus, the matter of this error is referred to the RO for appropriate action.  

It is also noted that the Veteran indicated in a June 2004 statement that he "was hit by a 'heaving line'-while on active duty in the Navy [and] was knocked out.  The Navy told me to 'take it up with the VA."  It is unclear whether the Veteran is claiming service connection for a traumatic brain injury or another disorder.  Accordingly, as this matter has not yet been adjudicated, it is referred to the RO so it can be clarified with the Veteran whether it was his intent to file a claim for service connection.    

The reopened claim of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1976 rating decision, the RO denied a claim of service connection for a nervous disorder.  The Veteran did not appeal that determination.  

2.  In a December 1986 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The issue was considered on a de novo basis (and not new and material) because additional pertinent service treatment records were obtained and associated with the claims file after the January 1976 rating decision became final.  

2.  In a December 1987 rating decision, the RO denied a claim of service connection for a nervous disorder because new and material evidence had not been received sufficient to reopen a previously denied claim.  The Veteran was not provided notice of this decision or his appellate rights.  

3.  In a September 2004 rating decision, the RO denied a June 2004 claim of service connection for an acquired psychiatric disorder because new and material evidence had not been received to reopen a previously denied claim.  

4.  Evidence submitted since the RO's December 1987 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant and which, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's December 1986 decision is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The RO's December 1987 rating decision is not final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the Board's December 1986 decision; thus, the claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for an acquired psychiatric disorder.  

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disorder, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In January 1976, the RO denied service connection for a nervous condition on the basis that a nervous condition was not shown by the evidence.  The rating decision specifically noted that the service treatment records were entirely negative for any diagnosis of, or treatment for, any type of nervous condition during service.  The Veteran was notified of that determination by way of a January 1976 Form Letter 21-103, which includes appellate rights.  The Veteran did not appeal that determination and therefore it became final.  

In a December 1986 decision, the Board noted that the claim for a nervous condition had previously been denied in 1976 but determined that the claim would be considered de novo as additional service treatment records had been obtained since the previous denial in 1976.  In other words, the Board treated the claim as if the 1976 decision had never been issued.  The Veteran argued that he had a nervous disorder which began in service and continued thereafter.  The Board noted that service treatment records showed diagnoses of depression/depressive personality with somatization and adult situational reaction.  Records at that time indicated that the Veteran was transferred from U.S. Army General Hospital in Frankfurt, Germany in June 1971 with a diagnosis of Depressive Reaction and sent directly to Bethesda Naval Hospital.  The final diagnosis there was Adult Situational Reaction.  Following service, he was diagnosed by VA as having hyperventilation syndrome with an emotional overlay in October 1981; probable conversion reaction in November 1981; hypochondriachal neurosis, rule out incipient schizophrenia and chronic depression and anxiety with somatization in September 1983; and mixed personality disorder and hysterical psychosis, resolved, in October and November 1983.  Additional medical records extending into January 1986 showed schizo-affective disorder as the usual diagnosis.  

In a December 1986 decision, the Board denied service connection for an acquired psychiatric disease on the basis that the Veteran did not have a chronic disorder in service and as there was no evidence associating the Veteran's current acquired psychiatric diseases with the Veteran's active service.  Even though the service treatment records showed that the Veteran experienced psychiatric symptoms during service in 1971, the Board reasoned that these symptoms were acute and transitory, and did not represent or manifest a chronic acquired psychiatric disease.  

In October 1987, the Veteran's representative requested that the claim for a psychiatric condition be reopened.  In a December 1987 rating decision, the RO denied the Veteran's application to reopen a psychiatric condition.  However, there is no indication in the claims folder that the Veteran was ever notified of this denial or of his appellate rights regarding the denial.  Upon denial of a claim, "[t]he [RO] must provide notice of the right to appeal."  Thurber v. Brown, 5 Vet. App. 119, 123 (1993); 38 C.F.R. §§ 3.103(b), 19.25.  In Tablazon v. Brown, the Court held that "[w]here VA has failed to procedurally comply with statutorily mandated requirements, a claim does not become final for purposes of appeal to the Court."  8 Vet. App. 359, 361 (1995) (rating decision never became final because the RO did not furnish the appellant with a Statement of the Case, and therefore he was unable to file a formal appeal to the Board).  As such, the RO rating decision, dated in December 1987, did not become final. 

The Veteran filed an application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder in June 2004.  In September 2004, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  Subsequently, the Veteran filed a timely notice of disagreement and, after being issued a Statement of the Case, perfected his appeal to the Board. 

This appeal stems from the Veteran's October 1987 application to reopen.  The provisions of 38 C.F.R. § 3.156(a) were amended effective August 29, 2001.  These amendments are effective only on claims received on or after August 29, 2001, and are, thus, not relevant regarding this issue. See 66 Fed. Reg. 45620 -45632 (August 29, 2001). 

Prior to August 29, 2001, new and material evidence means evidence not previously submitted, which is neither cumulative nor redundant, and bears directly and substantially upon the specific matter under consideration, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In a December 1986 decision, the Board denied service connection for an acquired psychiatric disorder other than PTSD.  The basis of the denial was that any symptoms of a psychiatric disorder shown during service were acute and transitory and did not represent evidence of a chronic disability.  As such, the Board determined that any currently diagnosed psychiatric disorder was unrelated to service.

Currently, the appellant contends that the symptoms of his current disability had their onset in service and have continued since that time.  In essence, the Veteran again asserts continuity of symptomatology and maintains that his in-service symptoms were indeed part of a chronic disability that had its onset at that time.  The Veteran has also reported, since the last final denial, that he suffered a head injury in service and was "knocked out" when he was hit with a heaving line.  Indeed, a November 1972 service treatment record notes that the Veteran was struck in the nose with a heaving line and had moderate bleeding.  Although no specific head injury was reported, there is some evidence that the Veteran was struck in the face/head during service.  As such, there is some question as to whether he has a current disability related to an injury in service.    

That notwithstanding, the evidence added to the record tends to show that the Veteran's in-service psychiatric symptoms may have begun in service.  Additionally, the Veteran has provided statements indicating that his psychiatric symptoms began during service and have continued to the present day.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As noted above, the applicable VA regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant and which, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record suggested that the Veteran's in-service symptoms were acute and transitory.  The Board's December 1986 decision is final.  38 U.S.C.A. § 7104 (West 2002).

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record consists of assertions of an injury in service and continuity of psychiatric symptoms since service.  In other words, the Veteran maintains that he has had continuity of symptoms since service.  

Additionally, there is a VA "Special Examination" report dated in August 1986.  Although this report predates the Board's December 1986 decision, it was not discussed or addressed therein.  This examination report notes that the Veteran gave a history of a nervous condition since 1971 and was under treatment for depression at the time the report was issued in 1986.  The report further notes that in 1971 while on a ship, the Veteran was reportedly hit in the face on two different occasions with a heaving line and fell back and hurt his back.  The report noted a diagnosis of chronic depression.  

In other words, the Veteran has presented lay evidence of continuity of symptoms of a chronic psychiatric disorder and there is evidence that the Veteran has a psychiatric disorder that is not acute and transitory.  

Service personnel records were received by VA in 2002, however, these records are not relevant to the issue of whether the Veteran has a psychiatric disorder that is related to service.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) are not applicable.  

In sum, evidence submitted since the Board's December 1986 decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant and, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.

New and material evidence has been received since the Board's December 1986 decision; thus, the claim of service connection for an acquired psychiatric disorder, other than PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD, the appeal to this extent is allowed, subject to further action as discussed herein below.


REMAND

Having reopened the claim of service connection for an acquired psychiatric disorder, VA now has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claims and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002). 

The Veteran has consistently maintained that his current chronic psychiatric disorder had its origins during active service.  As noted above, the Veteran's service treatment records show that the Veteran was treated in June 1971 for adult situational reaction.  He was hospitalized for this condition and also exhibited physical symptoms that were thought to be psychosomatic in nature.  In fact, in a May 1971 clinical report which noted a chief complaint of back ache and lower extremity weakness, one of the Veteran's diagnoses was depression/depressive personality with somatization.  This report also indicated that the Veteran had heat exhaustion aboard his ship and injured his back.  Another May 1971 note indicates that the Veteran may have a transient neurological disorder which should improve in a relatively short period of time.  

The June 1971 report notes that the Veteran was not depressed at that time, but was quite frightened over the episode of unconsciousness aboard the ship and an alleged abnormality of spinal fluid.

A November 1972 service treatment record notes that the Veteran was struck in the nose with a heaving line and had moderate bleeding.  It was also noted that the Veteran underwent a rhinoplasty in September 1972 and his nose had been very tender since that time.  

Post service VA medical records dated as early as 1981 show evidence of a hyperventilation syndrome with emotional overlay.  A November 1983 VA in-patient discharge summary notes a diagnosis of mixed personality disorder with histrionic and passive dependent features, as well as hysterical psychosis, resolved.  

Interestingly, more recent VA mental health records show a current diagnosis of schizophrenia.  As such, there is a possibility that the Veteran had a psychosis which began in service and never resolved.  

Additionally, in a January 1986 statement, the Veteran reported that he had a nervous condition which began during active service and had continued since that time.  

A VA examination report from August 1986 noted a diagnosis of chronic depression.  The examination also notes that the Veteran reported these symptoms began during service and continued since that time.  

VA outpatient treatment records from 2001 through 2002 show a diagnosis of severe recurrent major depressive disorder with psychotic features.  Other VA outpatient records dated within that time frame note a diagnosis of psychotic depression probable schizoaffective depressed probably complicated by poor medication compliance.   

Finally, records from 2007 through 2009 show continued diagnoses of schizophrenia, recurrent major depressive disorder, unspecified psychosis and a pain disorder also associated with psychological factors.  

In sum, the evidence of record shows that the Veteran suffered some sort of psychiatric reaction in service.  The Veteran maintains that this was the onset of a chronic disability.  The Veteran has been diagnosed with multiple psychiatric disorders, including major depressive disorder, schizophrenia, schizoaffective disorder, psychosis, and a psychosomatic disorder associated with a pain disorder.  However, there is no medical opinion of record linking any of these chronic conditions to service.  The VA examiner in 1973 noted the Veteran's reports of in-service onset of symptoms, but never provided a nexus opinion linking any current disability to service.  The previously denied claim was reopened because the evidence of record raised the possibility that one or more of the Veteran's current disabilities had its origins during service and/or that the Veteran may have suffered a head injury in service which led to some or all of his symptoms.  Importantly, the Veteran maintains that his in-service symptoms were not acute and transitory, but rather, they were the onset of a chronic psychiatric disorder.  

Importantly, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, because the Veteran is competent to report that he suffered from the same symptoms during service and after service, a VA examination is necessary to determine whether the Veteran's in-service symptoms represented the onset of the Veteran's current psychiatric condition and/or whether the current disability is an extension of any injury the Veteran may have suffered in service.  

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that date from November 2009.  The Veteran should also be asked to identify the medical facilities, including VA facilities, where he was treated for psychiatric disorders following his discharge from service.  

With regard to the claim of service connection for glaucoma and the claim for a compensable rating for the service-connected bilateral pes planus, the RO issued a rating decision addressing these claims in June 2007 according to the Veteran's Virtual VA Folder.  In that decision, the RO denied service connection for glaucoma, and confirmed and continued a previously assigned noncompensable rating for the service-connected bilateral pes planus with slight hallux valgus deformity.  In August 2007, the Veteran submitted a notice of disagreement (NOD) with respect to those claims denied in the August 2007 rating decision.  

The RO has not yet issued a Statement of the Case as to the issues of entitlement to service connection for glaucoma and entitlement to a compensable rating for the service-connected bilateral pes planus with slight hallux valgus deformity.  As such, the RO is now required to send the Veteran a statement of the case as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2011).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record VA medical records pertaining to the Veteran that date from November 2009.

2.  Contact the Veteran and ask that he identify where he has been treated for psychiatric disorders since discharge from service, including VA facilities, and the approximate dates of treatment.  Thereafter, attempt to obtain any identified records.  Notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if records are not ultimately obtained.  
  
3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability began in or is related to active service, to include as a result of the in-service head/nose injury.

Importantly, the examiner's attention is directed to the Veteran's statements as to continuity of symptoms since service, the injuries sustained during service, and that he first suffered from certain psychiatric symptoms during service. 

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After any further development deemed necessary, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

5.  Provide the Veteran with a Statement of the Case as to the issues of entitlement to service connection for glaucoma and entitlement to a compensable rating for the service-connected bilateral pes planus with slight hallux valgus deformity in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2011).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claims to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


